DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 December 2020 has been entered.

 Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed 24 July 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22, 24, 26, 27, 28, 32-36, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parthasarathy US 2004/0076718 in view of Rongey US 3,808, 341.
Regarding claim 22, 28, 40 Parthasarathy teaches a process for making a coated kibble comprising extruding core ingredients to form a core material [0023]; providing a drying oven at a temperature of about 71⁰C to 148⁰C [0024] and wherein the core material exiting the extruder prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Parthasarathy teaches drying the core material, coating the product with flavoring and wherein the final coated product has a moisture content of less than 12% [0011]. 
While Parthasarathy teaches coating, “the extruded particles are dried and may be coated with flavorings and/or fat” [0011], Parthasarathy does not expressly disclose coating the core as presently claimed.
Rongey discloses a pet food comprising a core having a first and second coating thereon. Rongey (col. 2, lines 10-45): 

    PNG
    media_image1.png
    665
    437
    media_image1.png
    Greyscale

Thus, the first coating layer comprises a protein component and a binder (whey proteins, whole egg, etc) and does not comprise a fat. Subsequent coating layer comprises vitamins and a fat. It is obvious the vitamins are a “premix” since Rongey uses plural language and does not teach forming the vitamins.
While Rongey does not expressly recite “wherein the temperature of the core material at the start of the coating step is 1⁰C to about 40⁰C lower than a melting point temperature of the coating component having the highest melting point temperature”, Rongey does teach, “By suitable control of the temperature of the coating, the core and the surrounding atmosphere, uniform coatings comparable to those formed by enrobing techniques may be attained.” (col. 2, line 25). Thus, Rongey would lead one of ordinary skill to determine and control the temperature of materials during coating to obtain a uniformly coated product. Since applicant as failed to show criticality with respect to “wherein the temperature of the core material at the start of the coating step is 1⁰C to about 40⁰C lower than a melting point temperature of the coating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05 II.A.), said recitation of the temperature is not considered support of patentability over the prior art. One would have been motivated to coat the product of Parthasarathy with coating of Rongey to enhance the taste of the kibble. 
Regarding claim 24, claim 22 is applied as stated above. Parthasarathy teaches providing a drying oven at a temperature of about 71⁰C to 148⁰C [0024], the temperature of the core leaving the drying oven is expected to be within said range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 26 and 27, claim 22 is applied as stated above. Rongey does not expressly disclose the order of application for the binder and protein component, only that the coating comprised both. Applicant is reminded that “selection of any order performing process steps is prima facie obvious in the absence of new or unexpected results” In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 (IV)(C )).
Regarding claim 33, claim 22 is applied as stated above. The prior art teaches the method as stated above in the rejection of claim 22. Modified Parthasarathy does not expressly disclose wherein the core material and first layer does not comprises a sensitive ingredient as 
Regarding claims 35, 36, and 39, claim 22 is applied as stated above. The prior art does not expressly disclose the claimed vitamin premix or amount; however, the choice of vitamins,  the form of vitamins, and the amount of vitamins would have been routine determinations by one of ordinary skill in the art based on the desired nutritional value and what type of ingredient readably available. Moreover, Parthasarathy teaches it is known to use dry vitamin ingredients, to include vitamins A, B, and E [0020] in the manufacturing of dry kibble.

Claims 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parthasarathy US 2004/0076718 in view of Rongey US 3,808, 341 and in further view of Forberg WO 1998043682.
Regarding claims 29-30, claim 22 is applied as stated above. It is well-known in the art that pet food can become contaminated with Salmonella and although a salmonella deactivation step is not expressly taught by modified Parthasarathy it would have been obvious for one to preform said step. Forberg teaches it is known to effectively kill salmonella in animal feed by using high temperature of 90-95°C by the use of steam (page 2, line 20). Thus, one of ordinary skill in the art at the time of the invention would have been motivated to use known technique, such as taught by Forberg, in the invention of modified Parthasarthy, to effectively kill salmonella and have a non-contaminated pet food.
Regarding claim 31, claim 30 is applied as stated above. The prior art does not expressly disclose the amount of pressure associated with the steam treatment; however, it would have been obvious to one of ordinary skill in the art to use the steam at a pressure and rate needed to for safe processing and which destroyed salmonella as suggested by Froberg.
Response to Arguments
Applicant's arguments filed 24 December have been fully considered but they are not persuasive. As stated above modified Parthasarathy discloses the addition of vitamins, thus applicant’s arguments are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799